 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   RUBEN AYALA GUTIERREZ,        )    NO. ED CV 19-818-RGK(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       )    JUDGMENT
                                   )
14   JARROD BURRGUAN, et al.,      )
                                   )
15                  Defendants.    )
     ______________________________)
16

17

18        IT IS ADJUDGED that the action is dismissed without prejudice.

19

20             DATED: September 27, 2019.

21

22
                                        _______________________________
23                                             R. GARY KLAUSNER
                                         UNITED STATES DISTRICT JUDGE
24

25

26

27

28
